Case 1:19-cr-00505-PAC Document 29 Filed 06/17/21 Page 1of1
Case 1:19-cr-00505-PAC Document 28 Filed 06/16/21 Page 1 of1

 

Southern. District
Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Patron Seathers District af New York
Executive Director Jennifer L. Brown
Attomey-in-Charge

June 16, 2021

VIA ECF

Honorable Paul Crotty

United States District Judge

Southern District of New York ele Nox

United States Courthouse tle 4 Cal pref f» Fo ag, &
500 Pearl Street ypu

New York, New York 10007 Yuh 19" Tle ventas

Re: United States v. John Tedesco, 19 CR 505 (PAC) Jo trlares

AA
Dear Judge Crotty: cany “0

With the consent of the government, I write to seek an adjournment of the next
pretrial conference currently scheduied for June 22, 2021. The parties continue to work
towards a disposition. We jointly request an adjournment of about 30 days at which time
we can report back to the Court regarding our progress, and if none has been made, set a
trial date.

Based on the nature of this request, Mr. Tedesco has no objection to the exclusion
of time for speedy trial calculation purposes until the adjourned date.

Thank you.

Respectfully submitted,

/s/ JULIA GATTO
Julia L. Gatto
Assistant Federal Defender

212.417.8750

ce: AUSA Justin Rodriguez (via ECF)

 
